Citation Nr: 0935201	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  04-43 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active military service from May 1969 to 
August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The file was originally before the RO in 
St. Louis, Missouri.  In September 2006, the Board remanded 
the claim for additional development.  

In July 2005, the Veteran was afforded a hearing before John 
J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDING OF FACT

The Veteran's glaucoma is not related to his service.  


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for 
glaucoma.  He argues that shortly prior to separation from 
service, he was told by a service physician that he had 
glaucoma.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  Service 
connection may also be granted for organic diseases of the 
nervous system, when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Congenital or developmental defects, e.g., refractive error 
of the eyes, as such, are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. § 3.303(c) (2008); see also 38 C.F.R. § 4.9 (2008); 
Beno v. Principi, 3 Vet. App. 439 (1992).  

The VA Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart iv, Chapter 4, Section B provides guidance on 
evaluating conditions of the organs of special sense (i.e., 
the eyes).  Refractive errors are defined to include 
astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, 
Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 
'hyperopia and impairment of vision due to advancing years or 
to old age; it is dependent on diminution of the power of 
accommodation from loss of elasticity of the crystalline 
lens, causing the near point of distinct vision to be removed 
farther from the eye'."  Terry v. Principi, 340 F.3d 1374, 
1384 (Fed. Cir. 2003) (citing to Dorland's Illustrated 
Medical Dictionary 1453 (29th ed. 2000)).  

The Veteran's service treatment reports include an entrance 
examination report, dated in 1969, which indicates that he 
wore glasses.  Service treatment reports show a number of 
treatments for visual symptoms, to include treatment for 
iritis in July 1986 and February 1987, and treatment related 
to myopic astigmatism, anisocoria, conjunctivitis, 
photophobia, and presbyopia throughout the 1980s.  

The Veteran's separation examination report, dated in April 
1990, shows that his eyes, ophthamoscopic examination, 
pupils, and ocular motility, were all clinically evaluated as 
normal, that his corrected distant visual acuity was 20/20, 
bilaterally, and his corrected near visual acuity was 20/25, 
bilaterally.  In an associated "report of medical history," 
he denied a history of eye trouble, providing evidence 
against his own claim.  

In addition, an associated April 1990 eye examination report 
notes a history of conjunctivitis, and that he wore glasses.  
Two May 1990 reports contain assessments of physiologic 
cupping, with one notation of "OU" (both eyes).  

As noted above, the Veteran had active military service from 
May 1969 to August 1990.

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1991 and 2009.  This 
evidence includes a VA eye examination report, dated January 
17, 1991, which shows that the Veteran reported that he had 
been told two months before that he had glaucoma in his left 
eye.  The impression was "physiologic cupping vs. glaucoma 
suspect."  The examiner noted that the diagnosis was 
deferred until the Veteran could return for a dilated 
examination.  A report, dated January 28, 1991, notes a 
"fair" prognosis, a diagnosis of "physiologic cupping vs. 
glaucoma suspect," and, "if pt [patient] does develop 
glaucoma he is at risk of visual loss."  It was indicated 
that he was to have a yearly eye examination.  See also 
January 29, 1991 report (containing an impression of 
"physiologic cupping vs. glaucoma suspect").  

Thereafter, VA reports, and reports from a U.S. Naval 
Hospital, show a number of treatments for visual symptoms, 
with findings that included astigmatism and presbyopia.  An 
April 1995 report notes "large physiological cupping OU," 
that there were no glaucomatous changes or changes in the 
VF's (visual fields) OU, and that his IOP (intraocular 
pressure) was WNL (within normal limits).  An April 2000 
report notes rule out diabetic retinopathy (the Veteran was 
diagnosed with diabetes mellitus in 1993).  A December 2000 
report contains assessments that include glaucoma.  

Thereafter, a number of reports note glaucoma/POAG (primary 
open-angle glaucoma) often "OU" (both eyes), with several 
characterizations of it as "suspect," "suspicious," or 
"borderline."  In addition, several reports dated in or 
after October 2001 note diabetic retinopathy, or, conversely, 
that diabetic retinopathy was not present.  In October 2008, 
he underwent a lens - cataract phacoemulsification with 
intraocular lens, right eye.  

In September 2006, the Board remanded the claim in order to 
afford the Veteran an examination, and to attempt to obtain 
an etiological opinion.  

In June 2009, the Veteran was afforded an examination.  The 
report of that examination shows that the examiner indicated 
that he had reviewed the Veteran's medical records in great 
detail.  He summarized the Veteran's medical history, 
examined the Veteran, and provided examination findings.  He 
noted that the Veteran had been treated for intraocular 
pressures and that serious glaucoma damage was not suspected.  
He indicated that the Veteran has POAG, that this disease is 
slow progressing, and stated that although he had researched 
the question, there was no answer as to when glaucoma starts.  

The examiner concluded:  "I cannot offer an opinion about 
when this patient's glaucoma began but his follow-up must 
continue.  I would still like to know his highest recorded 
pressure before treatment and when medications were 
started."    

Regarding these two questions, the Board finds that further 
development of this case is not warranted.  Treatment and 
medication for this condition began years after service. 

The Board finds that the claim must be denied.  The Veteran's 
service treatment reports show treatments for visual 
symptoms, but do not show that he was ever determined to have 
glaucoma.  His April 1990 separation examination report shows 
that his eyes, ophthamoscopic examination, pupils, and ocular 
motility, were all clinically evaluated as normal, and that 
his corrected distant visual acuity was 20/20, bilaterally, 
and his corrected near visual acuity was 20/25, bilaterally.  

As for the post-service medical evidence, January 1991 
diagnoses note  "physiologic cupping vs. glaucoma suspect."  
These "diagnoses" are equivocal in its terms, and one of 
them was accompanied by another notation which indicates that 
the examiner did not determine that the Veteran had glaucoma 
at that time (i.e., "if pt [patient] does develop glaucoma 
he is at risk of visual loss").  

Furthermore, an April 1995 report specifically states that 
the Veteran's eyes did not have any glaucomatous changes, 
providing highly probative evidence against his claim, and 
there are no findings to show the presence of glaucoma for 
more than eight years following the 1991 reports.  
Specifically, the next notation of glaucoma is found in a 
December 2000 VA report.  

It is important for the Veteran to understand that this April 
1995 report provides particularly important evidence against 
this claim, clearly indicating that the Veteran did not have 
this problem several years after service.

In addition, there is no competent evidence to show that 
glaucoma is related to the Veteran's service.  In this 
regard, the June 2009 VA examiner indicated that he had 
reviewed the Veteran's medical reports, however, he indicated 
that he could not provide an opinion as to the onset of the 
Veteran's glaucoma.  

Finally, given the foregoing, the medical evidence in 
insufficient to show that an organic disease of the optic 
nerve was manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  

In summary, the evidence does not show that the Veteran's 
glaucoma is related to his service.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that glaucoma 
was incurred during service, which ended in 1990.  In this 
case, when the Veteran's service treatment reports (which do 
not show that he was ever diagnosed with glaucoma), and his 
post-service medical records are considered (which show 
equivocal findings involving glaucoma in 1991, followed by 
eight years without any relevant findings, and which do not 
contain a competent opinion in support of the claim, and a VA 
examination which provides evidence, overall, against this 
claim), the Board finds that the evidence outweighs the 
Veteran's contention that he has glaucoma that is related to 
his service.      

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in August 2003, October 2006, and April 
2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded an 
examination, and VA attempted to obtain an etiological 
opinion.  However, the examiner essentially stated that the 
medical issue was so complex that an etiological opinion 
could not be provided.  See Roberts v. West, 13 Vet. App. 
185, 189 (1999) (holding that "the fact that [a] medical 
opinion was inconclusive ... does not mean that the 
examination was inadequate.").  The overall evidence in this 
case weighs against this claim. 

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


